Exhibit 10.31

STEMCELLS, INC.

DIRECTORS’ FEE PLAN

1. Purpose. The following equity compensation plan, entitled the “Directors’ Fee
Plan” (hereinafter, the “Plan”), was adopted by the Board of Directors of
StemCells, Inc. (the “Company”), effective as of March 16, 2011, to provide a
method for paying equity compensation to one or more of the Company’s directors
in lieu of cash compensation otherwise owed to them for Board service, such as
quarterly retainers and meeting attendance fees. Participation in the Plan is
entirely discretionary and open to each of the currently serving non-employee
directors of the Company (each a “Director”). The Plan allows such Directors to
elect to receive certain fees for services to the Company in the form of cash
and/or Company common stock.

2. Establishment. The Plan has been established by the Board under the Company’s
existing Amended and Restated 2006 Equity Incentive Plan (the “2006 Incentive
Plan”), as permitted by section 3 of the 2006 Incentive Plan. All capitalized
terms used herein, but not otherwise defined, shall have the meanings ascribed
to them in the 2006 Incentive Plan, which is incorporated herein by this
reference. The Company has reserved 1,000,000 shares of Company common stock
under the 2006 Incentive Plan for issuance under this Plan.

3. Election of Form of Payment.

(a) Any Director may, at any time, make an election in the form attached hereto
as Exhibit A to receive a specified percentage of fees for services to be
performed by the Director as a member of the Board, including fees for service
on Board committees (any such compensation hereinafter, the Director’s “Fees”),
in the form of cash and/or an Award of Company common stock. Any election
received by the Company’s CEO will become effective on the first day of the
calendar quarter immediately after the calendar quarter in which the election
was received by the Company. Each Director’s election will continue in force and
effect until the earlier of: (i) the end of the Director’s service on the Board,
(ii) the consummation of a Covered Transaction, (iii) termination or expiration
of the Plan or the 2006 Incentive Plan, (iv) the date on which the Company’s
common stock is no longer publicly traded, and (v) delivery by the Director of a
superseding election, which will become effective on the first day of the
immediately following calendar quarter, as provided above.

(b) An individual who first becomes a Director after the beginning of a calendar
quarter will be paid all Fees in cash for the remainder of that calendar
quarter, but may make an election described in Section 3(a) for any future
calendar quarter, provided such election is made in accordance with
Section 3(a).

(c) A Director’s Fees will be paid 100% in cash unless and until he or she makes
an election to the contrary.



--------------------------------------------------------------------------------

4. Payment.

(a) The Company will make a cash payment and/or issue shares of common stock to
each Director participating in the Plan for Fees owed, within five (5) business
days of the first business day of each calendar quarter, in each case in
accordance with such Director’s then-current election and the provisions of the
Plan. If a Director has elected, pursuant Section 3, above, to receive any
portion of his or her Fees in the form of an Award of common stock issued under
the 2006 Incentive Plan, the number of shares issuable will be calculated by
multiplying the Fees owed by the percentage to be paid in stock, as provided in
the Director’s current election, and then dividing the product by the closing
price of the Company’s common stock, as reported on the applicable U.S. stock
exchange, on the first trading day of the calendar quarter in which payment is
made; provided, however, that the Company will round shares paid down to the
nearest whole share. No partial shares will be issued.

(b) Any stock Award received pursuant to this Plan will be granted under and
pursuant to the 2006 Incentive Plan and will be subject to all of the terms and
conditions therein.

(c) Stock Awards under this Plan will be fully vested. However, the resale or
other transfer of shares issued under the Plan to Directors may be restricted by
U.S. securities law as well as by the Company’s Insider Trading Policies, as may
then be in effect.

(d) Stock Awards may be either certificated or uncertificated, at the
Administrator’s election. Directors must have an active brokerage account in
order to participate in the Plan.

5. Restriction on Alienation. No person shall have any right to sell, assign,
transfer or otherwise convey any rights or obligations hereunder, in whole or in
part, whether voluntarily or involuntarily, which rights and obligations are
expressly declared to be non-assignable and non-transferable.

6. Section 409A of the Code. Each election hereunder is intended to be exempt
from, or comply with, the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and regulations issued thereunder and
shall be construed accordingly. Notwithstanding anything to the contrary in this
Plan, neither the Company nor any person acting on behalf of the Company shall
be liable to any Director or to his or her estate or beneficiary by reason of
any acceleration of income, or any additional tax, asserted by reason of the
failure of this Plan to be exempt from or to satisfy the requirements of
Section 409A of the Code or by reason of Section 4999 of the Code.

7 Successors. The Plan shall be binding upon and shall inure to the benefit of
the Company, its successors and assigns and each participating Director, his or
her personal representatives, designated beneficiary and next-of-kin.

8. Administration. The Administrator shall have full discretionary power to
administer the Plan, including, but not limited to, the power to interpret the
Plan and make and enforce such rules as it deems necessary or proper for the
efficient administration of the Plan. Interpretations and determinations under
the Plan by the Administrator are binding and conclusive.

 

2



--------------------------------------------------------------------------------

9. Recapitalizations. In the event of any change in the capitalization of the
Company, such as a stock split, reverse stock-split, corporate merger, or
reorganization, the Administrator may make such substitution or adjustments in
the aggregate number and kind of shares reserved for issuance under the Plan,
and/or such other equitable substitution or adjustments as it may determine to
be appropriate in its sole discretion; provided, however, that the number of
shares subject to any Award will always be a whole number.

10. Amendment and Termination. The Board may at any time amend, alter, suspend,
or terminate the Plan. No amendment, alteration, suspension, or termination of
the Plan will impair the vested rights of any Director, unless mutually agreed
otherwise in writing by the Company and the Director.

11. Governing Law. The Plan will be governed by the laws of the State of
California, without reference to principles of conflict of laws.

 

StemCells, Inc. By:  

/s/ Kenneth B. Stratton

Name:   Kenneth B. Stratton,   General Counsel and Company Secretary

 

3



--------------------------------------------------------------------------------

Exhibit A: Directors’ Fees Election Form

I,                                 , hereby elect to have my Fees paid to me in
the following form (one form of payment should be marked with an “x”), pursuant
to the Directors’ Fees Plan of StemCells, Inc. (“Company”):

 

              100% cash;               50% cash and 50% common stock Award under
the 2006 Incentive Plan; or               100% common stock Award under the 2006
Incentive Plan.

Common stock should be deposited into the following brokerage account:

 

 

  

 

  

I understand that “Fees” will include payments owed to me for my service on the
Company’s Board of Directors, including its committees, such as the following
retainer amounts and attendance fees, if applicable (as may be amended from time
to time):

 

Retainer, members of the Board    $6,250 each quarter, payable on the last day
of each quarter Retainer, Chairman of the Board    $12,500 each quarter, payable
on the last day of each quarter Standing Committee Chairmanships   

Audit:

Compensation

Nominating/Gov. Strategic Trans

 

$2,500 quarterly

  1,250 quarterly

  1,250 quarterly

  1,250 quarterly

   all payable on the last day of each quarter Board Meetings, in person or by
videoconference    $2,000 Meetings of Standing Committees, in person or by
videoconference    $1,000 Board or Standing Committee Meetings by phone   
$1,000 (Board mtg); $500 (committee mtg)

I understand that an investment in the Company involves risks and uncertainties
and that no assurance is given that I will be able to sell any stock issued to
me under the Plan, at any particular time or at any particular price.

Accepted and Agreed:

 

 

 

Director

 

Date:                     

 

 

4